Title: To George Washington from Antoine-Charles du Houx, baron de Vioménil, 13 December 1782
From: Vioménil, Antoine-Charles du Houx, baron de
To: Washington, George


                        
                            Sir
                            Boston 13th Decr 1782
                        
                        Our little Army had embarked on board the fleet of Mr the Ms. de Vaudreuil without any accident and in the
                            greatest order but from contrary Winds and other accidents which retards the referation of the Ships—I do not think the
                            fleet will be able to Sail before the  of this Month.
                        From what the Chevalier de la luzerne writes it seems you have no doubt of the evacuation of
                                Charlestown. If you receive the news of Genl Greens having taken possession of that place the
                            Marquis and myself will both be much obliged to you to inform us of it.
                        The obliging marks of your Excellencys goodness expresst in the Letter you have honored me with demand my
                            highest acknowledgements and I beg you to be persuaded that I am with the most profund respect &c.
                        
                            Viomenil
                        
                        
                            May I beg your Excellency to forward the annexed Packet to the Chevalier de la luzerne.
                            Translation, DLC:GW.
                        
                    